This is a petition, based on Section 8, Chapter 358, General Laws, 1923, to the Municipal Court of the City of Providence to confirm the acts of the guardian of Helen L. Steere in purporting to sell and convey certain real estate owned by the ward. In making the sales said guardian assumed to act by authority of a decree of said court authorizing the sales at the price received, but she had no actual authority by reason of the fact that the sales were not made within one year after the date of said decree as required by Section 23, Chap. 213, G.L. 1896 and Section 761 of The Court and Practice Act, now Sec. 28, Chap. 359, G.L. 1923, which provides that: "Every license granted by a probate court to sell real estate shall continue in force for one year . . ." The judge of said court, being of the opinion that Section 8 of said Chapter 358 conferred no jurisdiction upon him to grant relief in a case of this nature, denied and dismissed the petition on the ground of want of jurisdiction. Thereupon the petitioner appealed to the Superior Court. Before trial in said court on the merits, a question of law arose which, in the opinion of said court, was "of such doubt and importance, and so affects the merits of the controversy that it ought to be determined by the Supreme Court before further proceedings" and the justice, to whom the case was assigned, certified to this court, as provided by Section 5, Chap. 348, G.L. 1923, the following questions: "1. Does Section 8 of Chapter 358 of the General Laws of 1923 confer jurisdiction upon the Municipal Court of the City of Providence to confirm the acts of Laura M. Steere in executing and delivering the deed to the plaintiff on the 28th day of July, A.D. 1906, and in executing and delivering the deed to Patrick H. Delaney on the 1st day of May, A.D. 1899, the decree authorizing both of said sales by said guardian having been entered by said Municipal Court on the first day of October, A.D. 1895? (2) If the plaintiff is entitled to the relief prayed for, should a guardian of the estate of Helen L. Steere be appointed for the purpose of executing and delivering confirmatory deeds?" *Page 500 
Said Section 8 provides as follows: "When the validity of an act or proceeding of a probate court, or of a person acting as executor, administrator, or guardian, is called in question by reason of an alleged irregularity, defective notice, or want or improper exercise of authority, any party interested in or affected by such act or proceeding may apply to the probate court having jurisdiction of the subject-matter in respect to which the act or proceeding has been had; and the court, after such notice as it may order to all parties interested, may hear and determine the matter and confirm the act or proceeding in whole or in part, and may authorize and empower the executor, administrator, guardian, or any successor, or other person who may be legally appointed to act in the same capacity, to confirm such deeds, releases, conveyances, and other instruments as may be found necessary for that purpose; but no act or proceeding shall be confirmed which the court might not have authorized in the first instance upon due proceedings." By eliminating the provisions which are inapplicable to this case, it will clearly appear that said section provides that when the act of a guardian is called in question by reason of want of authority the probate court having jurisdiction may, after notice and hearing, confirm the act, provided the court had authority to authorize the act in the first instance upon due proceedings.
In the case before us an act of the guardian of said Steere is called in question. The act was the supposed sale of real estate. As a sale was not made within one year after the date of the decree conferring authority to sell, the supposed sale was made without authority; but as the ward was alive when the attempted conveyances were made the Municipal Court had jurisdiction and might have authorized said conveyances if an application for such authority had been made. To a majority of the court it appears that the case before us is squarely within the terms and spirit of the statute and that the case well illustrates the wisdom *Page 501 
and foresight of the legislature in adopting such a remedial statute which permits a probate court to overcome the unfortunate results of certain mistakes in probate proceedings, especially when such mistakes have caused no injury. The purchase price of the ward's interest in both parcels of real estate was expended by the guardian for the support of her ward. The guardian and her purchasers apparently acted in good faith. She covenanted in each of her said deeds that she was empowered by the Municipal Court to make the sale and that she had conformed to the decree of the court authorizing said sale. One of said deeds was made by the guardian to the petitioner. The other was made to a third person who sold to the petitioner and delivered to him a deed purporting to convey the property which the guardian, by deed, attempted to convey to said third person. Thereafter the petitioner conveyed by warranty deed both parcels of real estate. Recently the petitioner's grantee discovered the defect in his title, due to the fact that the guardian's license to sell had expired when said deeds of the guardian were executed and delivered, and demanded that petitioner perfect the title. The guardian and her ward have long since deceased; the ward's estate has been settled and the whereabouts of her heirs is unknown to the petitioner.
The petitioner is a proper party to apply for relief for it is clear that he is a "party interested in or affected by such act" — that is, the sales in question — for he has by warranty deed conveyed both of said parcels of real estate and his grantee, relying upon the covenants in said deed, has demanded that the petitioner perfect the title to the real estate which his deed purports to convey.
As we have already stated, said Section 8 is a remedial statute. It is a familiar rule that courts should give remedial statutes a liberal construction in order to accomplish the purpose for which the statute was designed. To hold that said section confers no jurisdiction upon a probate court to act in such a case as we have before us would defeat instead *Page 502 
of accomplish one of the purposes for which the section was clearly adopted. This conclusion is in no wise inconsistent with the decision of this court in Campbell v. Metcalf,33 R.I. 453. In the Campbell case a probate court, having jurisdiction, entered a decree authorizing an administrator to sell real estate. One of the heirs filed a claim of appeal from said decree but failed to perfect the appeal. After the time within which the appeal could have been perfected had expired, and more than one year after the date of said decree, the administrator petitioned said court to affirm the decree from which there was an attempt to appeal. The administrator based his petition on Section 5, Chap. 311, General Laws 1909 which provides that: "If the appellant fails to enter his appeal within the time allowed by law, the probate court from which the appeal was taken may, upon the petition of any person interested and upon such notice to the appellant as the court shall order, affirm the order or decree appealed from and further proceed as if no claim of appeal had been filed." It was held that the intention of the legislature as expressed in said Section 5 was that a probate court might affirm its decree to sell real estate only within one year from the date of the decree and not after the license granted by the decree had expired by the limitation imposed by statute. See Section 28, Chap. 308, G.L. 1909, now Section 28, Chap. 359, G.L. 1923. Said Section 5 merely provides for disposing of an unperfected appeal by affirming the order or decree appealed from — within the time the order or decree is operative — so that the record will be clear for the probate court to proceed as if no claim of appeal had been filed. In affirming such a decree for the sale of real estate the probate court does not inquire whether the necessity for a sale still continues or whether the price fixed by the original decree is reasonable and adequate. The petitioner in the case before us is not seeking to have the Municipal Court affirm a decree the force of which has expired by the limitation imposed by statute. He frankly admits that the conveyances in question were made without *Page 503 
authority, and he is asking the Municipal Court to accept the jurisdiction conferred by said Section 8 — quoted above — and confirm said sales and conveyances, provided said court finds that at the times when the sales were respectively made it was reasonably necessary or desirable that the sales should be made and that the price received was adequate.
We hold that said Section 8 confers jurisdiction upon said court to hear and determine said petition upon its merits.
If said court should find that the petitioner is entitled to relief it would seem unnecessary to appoint a guardian for the purpose of executing confirmatory deeds after a court having jurisdiction has affirmed and thereby validated the sales and conveyances in question.
We answer the first question in the affirmative and the second in the negative.
The papers in the cause with our decision certified thereon are ordered sent back to the Superior Court for further proceedings.